OPINION ON REHEARING.
No. 13,043.
The opinion of the court was delivered by
JohnstoN, C. J. :
The only question presented and considered on this rehearing was the one arising on the impaneling of the jury. Was the inquiry as to employers’ accident insurance held by companies like Swift & Company; and as to the possible interest or connection of the proposed jurors with such insurance, prejudicial error? In the former opinion the questions asked and replies given were set out and, as will be seen, were .largely hypothetical. Inquiries were made of proposed jurors whether they knew of the existence of companies which insure or indemnify employers like Swift & Company against loss or damage that may arise from injuries to their employees, and also that the indemnifying companies employ attorneys to defend actions that may be brought by injured employees and.pay any judgments that may be recovered. The jurors responded that they had been told of this but had no direct knowl*11edge of the fact, and that nothing they had heard would affect their minds or their findings in' the trial of the cause.
It is conceded that proof of the existence of such companies, or that indemnity was furnished, was incompetent upon any issue in the case, and, of course, the facts could not be injected into the trial to create prejudice against the defendant company. The inquiries were made on the voir dire examination of the jurors, and apparently to ascertain if they had any connection with, or interest in, such companies, or would be affected by the giving of such indemnity. It is a matter of. common knowledge that employers do obtain indemnity, and that insurance companies do undertake to protect employers in litigation like this, and the jurors of whom inquiry was made had already heard that such was the fact. An indemnifying company would be as much or more interested in the litigation as the defendant, and any one closely connected with, or related to, such company, or its agents, could hardly be regarded as a qualified juror. To enable ai party to guard against the inclusion of prejudiced jurors it'Was proper for the court to allow a full and searching inquiry as to a possible connection of the proposed jurors with an indemnifying company or with its agents or attorneys, and whether they would be affected or prejudiced if such indemnity existed. The inquiry should be conducted by pertinent questions asked in good faith and be confined within reasonable limits, but, having in mind how important it is that the panel be duly sifted and that all prejudiced and objectionable persons be excluded from it, we cannotsay that prejudicial error was committed in this instance.
It is true that the fact that packing-houses such *12as that of Swift & Company are protected by indemnifying companies from damage suits was made prominent, but that is too much a matter of common knowledge to be regarded as prejudicial. It is no more hurtful than the fact which counsel for the company brought out — that there is in existence a claim adjustment company which directs and assists injured persons in the recovery of damages. It appears that he asked jurors of their knowledge of such companies and, as a part of the inquiry, stated to them that such companies did exist and that a part of their business was to find persons who were injured and bring suits for them against their employers. It will be assumed that this inquiry was conducted in good faith, and how can we say that the one made by counsel for Platte was not made in equally good faith ? The mere fact that in the preliminary examination of jurors their attention was drawn to the fact that insurance companies do indemnify employers is not of itself prejudicial.
In Spoonick v. Backus-Brooks Co., 89 Minn. 354, 94 N. W. 1079, the supreme court of Minnesota held that inquiries of this character were not improper. There it was shown that the defendant was indemnified by an insurance company and jurors were interrogated as to their connection with, or interest in, such company in order that the court might determine whether they might act as jurors impartially and without prejudice to the substantial rights of the parties. It was there said :
“We think it would be impossible to say, or for the court to hold in,the exercise of its proper discretion, that any person connected with the indemnifying company as a stockholder or otherwise could be a proper person to sit as a juror in a case, the result of which might be of pecuniary interest to such company. If *13the proposed juror was a stockholder or otherwise interested in such company, his disqualification would seem to follow as a matter of law. If this be so, it is difficult to see upon what ground the court could refuse to permit counsel to ascertain the facts while impaneling the jury. It is no answer to this to say that the insurance company is not named as a party to the action, for the bias of the juror is not to be determined by this fact. Nor is it an answer to say that counsel may protect his client by using a peremptory challenge. It is his right to first learn the facts, and he must do so to intelligently exercise his right to challenge peremptorily. The authorities all go to show that a very insignificant interest in the result of an action, and frequently a very trifling relationship to one of the parties, is sufficient to disqualify a person from sitting as a juror. In order to secure to litigants unbiased and unprejudiced jurors, we are compelled to hold that plaintiff’s counsel had a right to ascertain whether there was such a relationship between the persons called as jurors and the insurance company, a corporation vitally interested in the result, which would disqualify these persons, because, by implication, they would be biased and prejudiced.”
In Foley v. Cudahy Packing Co., 119 Iowa, 246, 93 N. W. 284, a like question was before the supreme court of Iowa, and it was held that an inquiry such as was made in this instance was not an abuse of the discretion of the trial court. It was there stated that the existence of such indemnifying companies was a matter of common knowledge; that their business was carried on by agents, and that one or more of such agents could be found in most of the cities and towns ; that the interests of such companies lie on the defensive side of cases such as the one at bar, and if the defendant happens to be insured in one of such companies the interest becomes a direct and active one. It was then said :
“That a defendant in an action of this character *14may be insured in some such company is immaterial of itself. But it is manifest that a plaintiff may not desire to have the jury which is to try his case made up, in whole or in part, of the agents or employees of such an insurance company. The fact of such employment would not constitute a ground of challenge for cause, but, as parties and their counsel cannot be expected to know personally every juror who may be called into the box, an examination sufficiently broad should be permitted to enable a party to determine upon his peremptory challenges. . . . Such examinations must be left largely to the sound discretion of the trial court, and it is only when an abuse of such discretion is clearly shown that this court is authorized to interfere.”
These are the decisions of courts of last resort, and are much later than the decision of the intermediate court (Eckhart & Swan Milling Co. v. Schaefer, 101 Ill. App. 500) relied on by plaintiff in error.
Unless, therefore, the inquiry was not conducted in good faith, or was so unnecessarily extended as to constitute an abuse of discretion by the court, we cannot say there was error. If we had the knowledge of the proposed jurors and the local situation such as the trial court had, we might readily say that good reasons existed for the character and extent of the inquiry. The trial court decided that the extended inquiry was necessary and proper, and it must have-determined that it was conducted in good faith by counsel. It was in much better position to determine the question of good faith than are we, and, having in view the large discretion vested in the trial court as to the extent of the inquiry, we cannot say that its rulings furnish a ground for reversal.
The original order of reversal will be set aside and the judgment of the trial court affirmed.
Smith, Cunningham, Greene, Mason, JJ., concurring.